                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                          :
DAVE L. DIXON, et al.
                                          :

       v.                                 :    Civil Action No. DKC 19-1710

                                          :
SELECT PORTFOLIO SERVICING
COMPANY c/o Lawyers                       :
Incorporating Service Company,
et al.

                              MEMORANDUM OPINION

       Presently pending and ready for resolution in this fraud and

breach      of   contract   case   are   the    motion   to   dismiss   filed   by

Defendants Select Portfolio Servicing, Inc. (“SPS”), Mortgage

Electronic Registration Systems, Inc. (“MERS”), and HSBC Bank,

USA,   as    Trustee   in   Trust   for       the   Registered   Holders   of   Ace

Securities Corp. Home Equity Loan Trust, Series 2007-WM1, Asset

Back Pass Through Certificates (the “HSBC Trust”), (ECF No. 9),

and the motion for leave to amend filed by Plaintiffs Dave and

Juliana Dixon (“Plaintiffs” or “Mr. Dixon” and “Mrs. Dixon,”

respectively), (ECF No. 15) .             The issues have been briefed, and

the court now rules, no hearing being deemed necessary.                     Local

Rule 105.6.       For the following reasons, the motion to dismiss will

be granted, albeit without prejudice, and the motion for leave to

amend denied, again with leave to file again.
I.   Background

     Unless     otherwise      noted,      the     facts     outlined    here   are

undisputed and construed in the light most favorable to Plaintiffs.

On August 31, 2006, Plaintiffs purchased a property at 10013 Old

Frederick    Road   in    Ellicott    City,       Maryland    (“the     property”).

Plaintiffs financed their purchase with a promissory note (“the

Note”) from WMC Mortgage Corp. (“WMC).               The Note was secured by a

Deed of Trust (“the Deed of Trust”), through which the Plaintiffs

agreed to provide the noteholder, or its assigns, a first priority

lien on the Property. The Deed of Trust defined MERS as “a separate

corporation that is acting solely as a nominee for [WMC] and

[WMC’s] successors and assigns.”               (ECF No. 9-4, at 15)1.      The Deed

of Trust further named MERS as “the beneficiary under this Security

Instrument[,]” (id.), and stated explicitly that “The Note or a

partial     interest     in   the   Note       (together   with   this    Security

Instrument) can be sold one or more times without prior notice to

[Mr. and Mrs. Dixon.]”         (Id. at 24).

     On or about February 18, 2012, MERS purportedly assigned the

Deed of Trust to the HSBC Trust.                (ECF No. 1, ¶ 10).        A second

assignment from MERS to the HSBC Trust was also signed and recorded

on June 5, 2012.       (Id. ¶ 11).   On September 5, 2014, the HSBC Trust

substituted trustees, replacing Richard T. Cregger with Mark H.



     1 References to page numbers in ECF documents are to ECF-
generated page numbers.
                                           2
Wittstadt and Gerard Wittsadt, Jr.             (Id. ¶ 12).   On July 18, 2017,

the   HSBC     Trust    again    substituted      trustees,       replacing    the

Wittstadts with James E. Clarke, Renee Dyson, Hugh J. Green,

Shannon   Menapace,      Christine     M.   Drexel,    and   Brian    Thomas   as

substitute trustees.       (Id. ¶ 13).         Some time thereafter, Mr. and

Mrs. Dixon received a Notice of Default in the mail, followed by

a Notice of Foreclosure.         (Id. ¶¶ 14-15).       The former listed the

HSBC Trust as the current noteholder, and the latter stated that

SPS is a debt collector working on the HSBC Trust’s behalf.

      The most recent substitute trustees subsequently filed an

Order to Docket Foreclosure (“the Foreclosure Case”) in the Circuit

Court for Howard County Maryland (“the Circuit Court”) on August

31, 2017.      (ECF No. 9-4 at 41).     While that case remained pending,

Plaintiffs filed their own complaint in the Circuit Court (“the

Circuit Court Action”), alleging the same causes of action as in

the instant case.       (ECF No. 9-3).

      On October 15, 2018, Defendants moved to dismiss Plaintiff’s

complaint in the Circuit Court Action.            (ECF No. 9-4).      Defendants

argued    1)   that    Plaintiffs     lacked    standing     to   challenge    the

assignment of the Note, (id. at 8), that Maryland courts “Have

Routinely Upheld MERS Business Model,” (id. at 9), and 3) that

Plaintiffs’ claims otherwise failed as a matter of law, (id. at

10-14).        On   December    20,   2018,     the   Circuit     Court   granted

Defendants’ motion to dismiss, and ordered the Circuit Court Action

                                        3
dismissed with prejudice. (ECF No. 9-5). The Circuit Court issued

its order without an accompanying opinion.    (Id.).

      Plaintiffs subsequently filed a motion to alter or amend the

Circuit Court’s judgment, which was denied, and Plaintiffs have

not since appealed the Circuit Court’s judgment.    (ECF No. 9-8).

      Plaintiffs filed this case on June 11, 2019.     (ECF No. 1).

Defendants moved to dismiss on the basis of res judicata and

failure to state a claim on July 19, 2019, (ECF No. 9), and

Plaintiffs have since opposed that motion, (ECF No. 14), and filed

a motion for leave to file an amended complaint, (ECF No. 15),

which Defendants oppose, (ECF No. 17).

II.   Motion to Dismiss

      A.   Res Judicata

      Defendants argue that the Circuit Court Action has preclusive

effect in this case, and that the court must dismiss under the

doctrine of res judicata. (ECF No. 9-1, at 4).     Consideration of

the defense of res judicata on a motion to dismiss is appropriate

under the circumstances presented here:

           Although    an    affirmative    defense   such
           as res judicata may be raised under Rule
           12(b)(6) “only if it clearly appears on the
           face     of      the      complaint,” Richmond,
           Fredericksburg & Potomac R.R. Co. v. Forst, 4
           F.3d   244,    250   (4th  Cir.   1993),   when
           entertaining a motion to dismiss on the ground
           of res judicata, a court may take judicial
           notice of facts from a prior judicial
           proceeding   when    the res   judicata defense
           raises no disputed issue of fact, see Day v.

                                 4
             Moscow, 955   F.2d    807,   811   (2d   Cir.
             1992); Scott v. Kuhlmann, 746 F.2d 1377, 1378
             (9th Cir. 1984); Briggs v. Newberry County
             Sch. Dist., 838 F.Supp. 232, 234 (D.S.C.
             1992), aff'd, 989    F.2d   491   (4th   Cir.
             1993) (unpublished).

Andrews v. Daw, 201 F.3d 521, 524 (4th Cir. 2000); see also Q Int'l

Courier Inc. v. Smoak, 441 F.3d 214, 216 (4th Cir. 2006). Defendant

attached public records from the Circuit Court to the motion

to dismiss.    Plaintiffs do not object to inclusion of this record.

       Where, as here, a federal court litigant asserts that a state

court judgment has preclusive effect, “[the] federal court must

give to [the] state court judgment the same preclusive effect as

would be given that judgment under the law of the State in which

the judgment was rendered.”         Migra v. Warren City Sch. Dist. Bd.

Of Educ., 465 U.S. 75, 81 (1984).            The Circuit Court Action was a

Maryland state court proceeding, and thus Maryland law governing

res judicata applies.        Further, as res judicata is an affirmative

defense, Daw, 201 F.3d at 524, Defendants bear the burden of

establishing it.       Goodman v. Praxair, Inc., 494 F.3d 458 (4th Cir.

2007).

       Under Maryland law, the elements of res judicata are: 1) that

the parties in the present litigation are the same or in privity

with   the   parties    to   the   earlier    dispute;   2)   that   the   claim

presented in the current action is identical to the one determined

in the prior adjudication; and 3) that there has been a final


                                       5
judgment on the merits.    See Anne Arundel County Bd. of Educ. v.

Norville, 887 A.2d 1029, 1037 (Md. 2005).   Defendants have not met

the burden of establishing all of these elements.    While they may

be correct about the first two elements, Defendants are incorrect

to say that the Circuit Court Action dismissal was a “final

judgment on the merits.”   It may have been, but without an opinion

clarifying the grounds on which that action was dismissed, it is

possible that the Circuit Court dismissed based on a lack of

standing.

     Defendants argued in their Circuit Court Action motion to

dismiss that:

            [t]he underlying issue in each of the causes
            of action asserted in this Complaint is that
            Plaintiffs contest the Assignment of the
            Mortgage Loan and execution of the Appointment
            of Substitute Trustees. No matter how it is
            characterized, any claim based upon such an
            assertion must be dismissed, as a borrower
            does not have standing to bring a claim
            contesting the lender’s compliance with the
            Pooling   and   Servicing  Agreement   or   to
            challenge the enforceability of an assignment
            thereunder.

(ECF No. 9-4, at 4-5).     To be sure, Defendants also argued that

Plaintiffs had failed to state a claim. But without any indication

of which ground the Circuit Court relied on in its dismissal, there

remains the distinct possibility that the Circuit Court Action was

dismissed for a lack of standing.      If the prior judgment was a

dismissal merely for lack of standing, then it may not qualify as


                                  6
a “judgment on the merits.”            See, e.g., Bank of New York Mellon v.

Georg, 175 A.3d 720, 753 (Md. 2017).2

      The Defendants have not met their burden in establishing that

Plaintiffs’ action is barred by res judicata.

      B.        Failure to State a Claim

      Plaintiff brings several causes of action: 1) fraud, 2) a

claim     “to    void    or   cancel   assignment   of   deed   of    trust   and

substitution of trustee”, 3) breach of contract, 4) breach of the

implied covenant of good faith and fair dealing, and 5) a claim

for a “temporary restraining order to show case re preliminary

injunction[.]”          (ECF No. 1, at 4-11).

      1.        Fraud

      Plaintiffs’ allegations of fraud are not entirely clear. They

allege that Defendants withheld information from them relating to

the Note and Deed of Trust “with the intent to defraud.”                (ECF No.

1,   at    5).      While     mostly   based   on   omissions   by   Defendants,




      2The Circuit Court Action was dismissed with prejudice. (ECF
No. 9-5). Under federal law, courts may not dismiss with prejudice
for lack of standing. See Openband at Broadlands, 713 F.3d at 185
(“A dismissal for lack of standing – or any other defect in subject
matter jurisdiction – must be one without prejudice”).        Under
Maryland law, which obviously governed the Circuit Court Action,
that is not necessarily the case. See, e.g., Morris v. Goodwin,
148 A.3d 63, 71-72 (Md. 2016) (holding that trial court did not
err in dismissing action based on plaintiff’s lack of standing
with prejudice). Therefore, the fact that the Circuit Court Action
was dismissed with prejudice does not answer the question of
whether the Circuit Court dismissed based on lack of standing or
failure to state a claim.
                                          7
Plaintiffs do allude to Defendants “utiliz[ing] amounts known to

the Defendants to be inaccurate to determine the amount allegedly

due and owing for purposes of foreclosure.”   (Id.).

     Under Maryland law, the elements of fraud are:

          (1) the defendant made a false representation
          to the plaintiff, (2) the falsity of the
          representation was either known to the
          defendant or the representation was made with
          reckless indifference to its truth, (3) the
          misrepresentation was made for the purpose of
          defrauding the plaintiff, (4) the plaintiff
          relied on the misrepresentation and had the
          right to rely on it, and (5) the plaintiff
          suffered compensable injury as a result of the
          misrepresentation.

State Construction Corp. v. Slone Associates, Inc., 385 F.Supp.3d

449, 469 (D.Md. 2019) (citing Hoffman v. Stamper, 867 A.2d 276,

292 (2005).   When pleading fraud, Plaintiffs need not prove every

element, of course, but they must “state with particularity the

circumstances   constituting   fraud[.]”   Fed.   R.   Civ.   P.   9(b).

Practically speaking, this means Plaintiffs must allege “the time,

place, and contents of the false representations, as well as the

identity of the person making the misrepresentation and what he

obtained thereby.”    Harrison v. Westinghouse Savannah River Co.,

176 F.3d 776 (4th Cir. 1999) (citing 5 Charles Alan Wright and

Arthur R. Miller, Federal Practice and Procedure: Civil § 1297, at

590 (2d ed. 1990)).

     Plaintiffs have not met this heightened pleading standard.

It is not at all clear from the Complaint what information was

                                  8
withheld    from   Plaintiffs,    or   how     the   “amounts”      utilized      by

Defendants to initiate foreclosure differed the actual amount

Plaintiffs owed.       What is more, Plaintiffs nowhere suggest that

they were not in fact in default of the Note, thus leaving unclear

what Defendants had to gain by any such false representations.

       2.    Breach of Contract

       Under Maryland law, the elements of a breach of contract claim

are: 1) a contractual obligation, and 2) a material breach of that

obligation.     RRC Northeast, LLC v. BAA Maryland, Inc., 994 A.2d

430, 440 (Md. 2010).        While not requiring a heightened pleading

standard per se, “[i]t is well-established in Maryland that a

complaint alleging a breach of contract must of necessity allege

with   certainty   and    definiteness       facts   showing    a       contractual

obligation owed by the defendant to the plaintiff and a breach of

that obligation by defendant.”         Id.

       Again, Plaintiffs’ Complaint falls short of this standard.

Plaintiffs    allege     that   the   breach    occurred   as       a    result   of

Defendants’ improper assignment.           (ECF No. 1, at 8).            Plaintiffs

specifically reference covenants 15, 20, and 23 of the Note without

in any way explaining how those covenants were breached.                       Such

conclusory allegations are not enough to state a claim.

       3.    Breach of the Covenant of Good Faith and Fair Dealing

       Plaintiffs’ next cause of action, “breach of the implied

covenant of good faith and fair dealing,” is not an independent

                                       9
cause of action under Maryland law.                      See Mount Vernon Properties,

LLC v. Branch Banking and Trust Co., 907 A.2d 373, 381 (Md. 2006).

        4.     Claims for Equitable Relief

        Finally,         Plaintiffs    also       seek    certain    equitable    relief.

First, Plaintiffs seek to “void or cancel assignment of deed of

trust and substitution of trustee.”                       In essence, Plaintiffs are

seeking a declaratory judgment that these transactions are legally

void.    Plaintiffs variously argue that MERS “conducted business in

Maryland when it was not registered with the Secretary of State”

and that because none of the Defendants were “the LENDER named on

the Plaintiffs [sic] Deed of Trust . . . they are not authorized

to issue any substitutions in regard to the Trustee.”                          (ECF No. 1

at 6-7).       The court can identify no legal authority under which it

could or should void these valid assignments and substitutions.

        What       is    more,   as   neither       a    party,     nor    a   third-party

beneficiary,            to   either   the   assignments       or    the    substitutions,

Plaintiffs lack standing to challenge these transactions.                          See 120

W. Fayette v. Baltimore, 43 A.3d 355, 368 (Md. 2012). Accordingly,

Plaintiffs have no enforceable contract rights with regards to

either       the    assignments       or    the    substitutions:         Plaintiffs   were

required to make payments under the Note regardless and have no

legal interest in any of the transactions they seek to void.

        Second, Plaintiffs seek “a temporary restraining order and

for issuance of an order to show cause requiring defendants to

                                              10
show cause why a preliminary injunction should not issue pending

trial     in   this       action,     enjoining    defendants.       .     .   from

foreclosing/selling Plaintiff’s property.”               (ECF No. 1, at 10).

Plaintiff suggests that this “cause of action” is brought pursuant

to several Maryland consumer protection statutes.              Id.       Plaintiffs

base this claim on the fact that “Defendants are attempting to

engage    in   a   fraudulent       foreclosure   and   sale   of   the    Subject

Property[.]”       Id.    The proper forum for adjudicating Defendants’

foreclosure of the Property is in the Foreclosure Action, not in

this court.

III. Motion to Amend

        Plaintiff Dave L. Dixon also seeks to amend the complaint.

(ECF No. 15).            Notably, Mr. Dixon alone signed this motion,

claiming to act as the “pro se representative” for both Plaintiffs.

Id.   Under Fed. R. Civ. P. 11(a): “Every pleading, written motion,

and other paper must be signed. . . by a party personally if the

party is unrepresented.”             It is not entirely clear that Mrs.

Dixon’s failure to sign is significant, in no small part because

the absence of Mrs. Dixon’s signature does not render this motion

void.    See Holley Coal Co. v. Globe Indem. Co., 186 F.2d 291, 295

(4th Cir. 1950) (“an unsigned [motion] is not invalid”).                   Rather,

unreported decisions in this court suggest that “the Court retains

discretion to accept the unsigned [motion] or to grant leave to

cure the defect instead of striking the [motion].”                       Waskey v.

                                         11
O’Neal, 2019 WL 2502389 at *2 (D.Md. June 17, 2019) (collecting

cases).

        Defendants also contest this motion on the grounds that

Plaintiffs have violated Local Rule 103(6)(a) and (c) requiring

the moving party to include an original of the proposed amended

pleading and to file a copy of the proposed amended pleading

reflecting the proposed amendments to the original pleading.     (ECF

No. 17, at 3).

        Fed.R.Civ.P. 15(a)(2) provides that courts “should freely

give leave when justice so requires.” “Denial of leave to amend

should occur ‘only when the amendment would be prejudicial to the

opposing party, there has been bad faith on the part of the moving

party, or the amendment would be futile.’” Jarallah v. Thompson,

123 F.Supp.3d 719, 728 (D. Md. 2015) (quoting Johnson v. Oroweat

Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)).       An amendment is

futile if it is clearly insufficient or frivolous on its face and

would not survive a motion to dismiss. See Tawwaab v. Va. Linen

Serv., Inc., 729 F.Supp.2d 757, 769 (D. Md. 2010).

        Although “[f]ailure to comply strictly with the dictates of

Local     Rule   103.6   by   itself   is   not   fatal”   to   a pro

se plaintiff’s motion for leave to amend, see Jassie v. Mariner,

No. DKC-15-1682, 2016 WL 3218725, at *3 (D. Md. June 10, 2016),

“where ... the plaintiff fails to formally move to amend and fails

to provide the district court with any proposed amended complaint

                                  12
or other indication of the amendments he wishes to make, ‘the

district court [does] not abuse its discretion’ ” in denying a

motion to amend the complaint, Estrella v. Wells Fargo Bank, N.A.,

497 Fed.Appx. 361, 362 (4th Cir. 2012) (the district court did not

abuse its discretion in denying leave to amend when the plaintiff

“did   not   inform   the   court   as    to   what   amendment   was   being

sought”).    Nonetheless, given Plaintiff’s pro se status, the court

will allow Plaintiffs to cure the defects in its motion to amend.

Plaintiffs may re-file for leave to amend, with a corrected

signature from both Plaintiffs, as well as a copy of the proposed

Amended Complaint no later than 14 days from the date of this

Opinion and Order.      They are cautioned to limit any attempt to

replead to those causes of action for which they have standing and

can allege all necessary elements.

IV.    Conclusion

       For the foregoing reasons, the motion to dismiss filed by

Defendants SPS, MERS, and the HSBC Trust will be granted and the

motion for leave to amend filed by Plaintiffs will be denied with

leave to file again. A separate order will follow.



                                                    /s/
                                          DEBORAH K. CHASANOW
                                          United States District Judge




                                     13
